BROCK, Judge.
The State’s evidence tended to show the following: On 8 December 1971 a ten-wheel truck with storage bins around the bed was stored for the night within a fence enclosure. The individual storage bins on the truck were locked and the gate through the fence was locked. The truck and the equipment *153stored thereon were the property of Harrison-Wright Company. During the night of 8 December 1971 two of the storage bins on the truck were broken into and tools valued at $179.00 were taken. On 19 December 1971 defendant confessed to climbing over the fence, breaking into the two storage bins, and taking the tools. Defendant admitted disposing of the tools by sales to persons unknown. Defendant offered no evidence.
Defendant admits that the commission of the crime, the corpus delicti, was established by evidence aliunde the confession by defendant. He also admits that defendant duly confessed that he committed the crime. However, defendant argues that he is entitled to a nonsuit because the State failed to connect defendant with the corpus delicti by evidence apart from defendant’s confession. Defendant cites State v. Thomas, 241 N.C. 337, 85 S.E. 2d 300, and State v. Whittemore, 255 N.C. 583, 122 S.E. 2d 396, in support of his argument.
Defendant has completely misread the cases he cited. Both Thomas and Whittemore hold that an extrajudicial confession standing alone is not sufficient to warrant a conviction; the State is required to establish the commission of a crime, the corpus delicti, by evidence apart from, or aliunde, the confession. They also hold that full, direct, and positive evidence of the corpus delicti is not indispensable. There is no requirement that defendant be connected with the commission of the crime, the corpus delicti, in addition to, apart from, or aliunde, the connection contained in his confession. See State v. Macon, 6 N.C. App. 245, 170 S.E. 2d 144.
No error.
Chief Judge Mallard and Judge Britt concur.